 

SE SE OT CD PSMA EAS HR SURE FAG Ue

ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP

Attorneys at Law
100 Lafayette Street, Suite 501

Franklin A. Rothman
Jeremy Schneider
Robert A. Soloway
David Stern

Tel: (212) 571-5500
Fax: (212) 571-5507

Rachel Perillo

 

 

 

September 2, 2021

BY ECF

SO ORRERED
Honorable George B. Daniels
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007 HOR

The change of plea hearing is adjourned from
Septergber 15, 2021 to September 29, 2021

at 10.3
am 8 Doi, 0) 9 2079"

   

Re: United States v. Tyrique Snowden
Ind #: 20-CR-0057

 

Dear Judge Daniels:

I represent Mr. Snowden in the above referenced matter. With respect to the September
15, 2021 date fixed by your Honor for the change of plea hearing in this matter, I will be
traveling overseas that entire week in connection with an Eastern District of New York case to
which I am assigned. It is respectfully requested therefore that the date be changed to the week
of September 27, 2021 or thereafter.

Thank you very much for your attention.

Sincerely,

Robert A. Scloway

Robert A. Soloway

cc: AUSA Peter Davis (by ECF)
RAS:sc
